                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES W SCHUBERT,                                  Case No. 17-cv-00856-KAW
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING REQUEST TO
                                   9              v.                                        DISMISS ACTION WITHOUT
                                                                                            PREJUDICE
                                  10     THE BANK OF NEW YORK MELLON, et
                                         al.,                                               Re: Dkt. No. 65
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On August 19, 2019, Plaintiff James W. Schubert personally filed a request that the Court

                                  14   dismiss the case without prejudice. (Pl.’s Req. to Dismiss, Dkt. No. 65.) Defendants’ opposition

                                  15   was due on September 3, 2019. As of the date of this order, no opposition has been filed.

                                  16           Currently, Plaintiff’s attorney of record is Daniel Alan Grout. Mr. Grout, however, has

                                  17   failed to respond to numerous orders, including a July 31, 2019 order to show cause. (Dkt. No.

                                  18   64; see also Dkt. Nos. 59, 60.) Thus, the Court finds that Mr. Grout has effectively abandoned

                                  19   Plaintiff, and accepts Plaintiff’s filing.

                                  20           Accordingly, the Court GRANTS Plaintiff’s request to dismiss the case without prejudice.

                                  21   The Clerk of the Court is directed to close the case and serve a copy of this order on Plaintiff.

                                  22           IT IS SO ORDERED.

                                  23   Dated: September 10, 2019
                                                                                             __________________________________
                                  24                                                         KANDIS A. WESTMORE
                                  25                                                         United States Magistrate Judge

                                  26
                                  27

                                  28
